Title: Thomas Cooper to Thomas Jefferson, 21 August 1818
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear sir
            August 21. 1818
          
          Our election for the chemical chair comes on the first day of September. The issue is uncertain. I think the family influence of Mr Rob. Hare is likely to prevail. I have received an invitation from De Witt Clinton, Dr Hosack and Dr McNeven of New York, to accept of a chair of Chemistry connected with a board of agriculture there: the salary contemplated 2500$: but I have written in reply that I cannot accept of it under present circumstances.
          I write at present to request your influence with Mr Monroe to send out in some capacity or other, our Mr Thomas Say, and Mr Thos Net Nuttal; really, as Zoologist and as Botanist, in the Macedonian. They have done more than any two other men of late, to extend our scientific reputation abroad, and are noticed with great respect in the Journal de Physique for last January. M. Correa is at Albany or he would heartily join in this recommendation. They want nothing more than a salary that would decently suffice for necessaries of life, during the cruise, and facilities to pursue their objects.
          Why cannot we begin a system for a regular supply of a national Museum, by giving orders to Captains of national vessels to bring home objects of natural history? Knowing your continued love for science, I venture to make this request. I remain ever
          
            Dear sir Your faithful & obliged friend
            Thomas Cooper
          
        